Citation Nr: 0801603	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-22 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, except as a symptom of rheumatoid arthritis.

2.  Entitlement to service connection for a right knee 
disorder, except as a symptom of rheumatoid arthritis.

3.  Entitlement to service connection for a right shoulder 
disorder, except as a symptom of rheumatoid arthritis.

4  Entitlement to service connection for a heart disorder, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for residuals of 
cardiovascular accident, to include as due to exposure to 
herbicides.

6.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides.

7.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to exposure to herbicides.

8.  Entitlement to service connection for degenerative disc 
disease (DDD) of the spine except of the lumbar spine, to 
include as due to exposure to herbicides.  

9.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

10.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

11.  Entitlement to an increased initial rating in excess of 
20 percent for degenerative disc disease (DDD) of the lumbar 
spine.  

12.  Entitlement to a combined rating in excess of 60 percent 
disabling for service connected disabilities.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In a November 2002 rating decision, 
the RO, in pertinent part, denied service connection due to 
exposure to Agent Orange for issues 4 through 8 above.  In a 
May 2003 rating decision, the RO in pertinent part granted 
service connection for tinnitus, and bilateral hearing loss 
and assigned initial disability ratings of 10 percent, and 
noncompensable, respectively, effective from June 12, 2002.  
These matters were appealed to the Board, which in a March 
2005 determination, remanded these issues to the RO for 
further development.  The Board disposed of other matters 
that were formerly on appeal, and also referred a claim for 
service connection for Meniere's Disease to the RO for 
appropriate action.  This claim remains pending and the Board 
again refers it to the RO for appropriate action.  

This matter also comes before the Board from a June 2004 
rating decision, wherein the RO granted service connection 
for DDD of the lumbar spine and assigned a 20 percent rating, 
effective from October 23, 2003 and assigned a combined 60 
percent rating for all service connected disabilities.  The 
veteran has appealed these determinations from this June 2004 
rating and these are also before the Board.

Finally, this appeal comes before the Board from a November 
2004 rating decision which denied service connection for a 
right shoulder disorder, a right knee disorder and a right 
foot disorder.  The Board has clarified these particular 
disabilities as other than as a symptom of rheumatoid 
arthritis, as a separate claim for rheumatoid arthritis is 
also on appeal.  This rheumatoid arthritis is noted to 
involve multiple joints, including the shoulders, knees and 
feet, thus the Board has characterized issues 1-3 to be 
separate from the rheumatoid arthritis issue.  

All issues with the exception of issue number 3, are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

A right shoulder disorder was not shown in service, nor is 
there any evidence of arthritis of the right shoulder shown 
to be manifested within one year of his discharge.




CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service, nor may one be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in September 2004 for entitlement to service 
connection for the right shoulder condition and the RO 
adjudicated this claim in November 2004.  The veteran 
received a VA letter addressing his right shoulder claim in 
October 2004 prior to the RO's adjudication.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
increased ratings, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the fact 
that there is no evidence of a right shoulder injury or 
problems in the service medical records, there is no need to 
schedule a VA examination.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Regarding this issue, service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.   




II. Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted on a presumptive basis for arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The report of a February 1964 pre-induction examination 
revealed normal upper extremities and other musculoskeletal 
findings and the report of medical history revealed that he 
denied having bone, joint or other deformity, lameness, 
arthritis or rheumatism, painful or trick shoulder or swollen 
or painful joints.  The report of a May 1965 induction 
examination gave the same findings and history as the pre-
induction examination.  The service medical records reflect 
no treatment for or complaints of right shoulder problems.  
His separation examination and report of medical history of 
March 1967 revealed normal upper extremities and other 
musculoskeletal findings and the report of medical history 
again revealed that he denied having bone, joint or other 
deformity, lameness, arthritis or rheumatism, painful or 
trick shoulder or swollen or painful joints.  

Available post-service records are silent for right shoulder 
problems prior to 2002.  The VA records reflect that in 
January 2002 he complained of pain and a soft bulge in the 
right shoulder "in the same place where I used to hold my 
gun during the war" and the shoulder has hurt daily since.  
X-ray findings revealed a normal right shoulder in January 
2002.  

Thereafter VA records reflect treatment for complaints said 
to be related to rheumatoid arthritis, with involvement of 
multiple joints, including the shoulders, with manifestations 
including pain and reduced motion as reported in June 2002, 
January 2003, February 2003, and April 2003.  In June 2003 
while being followed up for complaints of diffuse pain with 
inflammatory polyarthritis he also had findings suggestive of 
fibromyalgia.  

Private medical records from 2002 through 2003 primarily 
indicate other problems, but include an April 2003 record 
addressing complaints of left hand and shoulder pain.  He had 
a similar episode years ago on the right side for which he 
saw a chiropractor.  He had seen VA family practice and was 
told it was either a pinched nerve or rheumatoid arthritis.  

The veteran testified at a February 2004 hearing before a VA 
Decision Review Officer that he was injured in Vietnam when 
he was shoved out of a helicopter 10 feet above the ground 
and fell about 12 foot in a pongee bed.  He indicated that he 
hurt his back in this incident and made no mention of right 
shoulder problems.  He did indicate that records from a 
medical doctor who he treated with shortly after service were 
not available as this doctor was deceased.  

VA treatment records reflect that in August 2004 he continued 
with polyarthritis consistent with rheumatoid arthritis with 
complaints including the shoulders, along with tender points 
of fibromyalgia and he was assessed with inflammatory 
polyarthritis and fibromyalgia.  A November 2004 X-ray of the 
right shoulder gave an impression of no actual fracture or 
dislocation, moderate degenerative changes of the shoulder 
joint and osteopenia.  In December 2004 a bone scan verified 
findings of osteoporosis.  He continued to be followed 
through 2005 with diagnoses of inflammatory polyarthritis, 
degenerative joint disease and fibromyalgia.  

In March 2006 the veteran was seen for nonservice-connected 
problems with a history of rheumatoid arthritis, chronic 
right shoulder pain along with other joint problems.  His 
right shoulder bothered him the most and on physical 
examination his right shoulder showed decreased range of 
motion with tenderness over the anterior subacromial space, 
positive impingement.  X-rays showed degenerative changes at 
the subacromial space, some narrowing of glenohumeral joint.  
A magnetic resonance imaging (MRI) showed glenohumeral 
effusion, rotator cuff tear and impingement with AC 
arthrosis.  The diagnosis was rotator cuff tear of the right 
shoulder with additional findings consistent with 
glenohumeral synovitis secondary to rheumatoid disease.  

Subsequent records and examinations reflect other joint 
problems besides the right shoulder.  

Based on a review of the evidence, the Board finds the 
preponderance of the evidence is against a grant of service 
connection for a right shoulder disorder other than as a 
symptom of rheumatoid arthritis.  There is no evidence of a 
right shoulder disorder or injury in service, nor of 
degenerative osteoarthritis shown within a year of discharge.  
In fact there is no evidence of right shoulder problems until 
2002 many decades after discharge, with degenerative changes 
not shown until November 2004 and a right shoulder rotator 
cuff tear is not shown until 2006.  Thus service connection 
is not warranted for a right shoulder disorder.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a right shoulder disorder other than 
as a possible symptom of rheumatoid arthritis is denied.  


REMAND

Regarding the remaining issues pending on appeal, the Board 
finds that serious procedural deficiencies and some 
developmental deficiencies exist.  

Regarding all the issues that were subject to a remand by the 
Board in March 2005, these issues are not yet ready for Board 
review, as it does not appear from review of the claims file 
that the evidence developed by the AOJ pursuant to the 2005 
remand has been reviewed for adjudicative purposes by the 
AOJ.  Thus all issues previously before the Board in March 
2005 must be returned to the AOJ to allow for review of the 
evidence developed to include consideration of the adequacy 
of the evidence and issuance of a supplemental statement of 
the case for any unfavorable decision on these issues.  

Regarding the separately appealed issues of entitlement to 
service connection for a right foot and right knee disorder, 
the Board notes that the RO in denying these claims, 
erroneously determined that there was no evidence of 
treatment in service for right foot or right knee problems.  
However the service medical records do reflect treatment for 
a right knee injury in June 1965 and right foot complaints in 
July 1965.  A VA examination of January 2007 addressed right 
knee complaints, but also failed to address the findings of a 
right knee injury in June 1965.  No examination to address 
the etiology of right foot complaints has been conducted.  In 
light of this overlooked evidence of such problems in 
service, along with the 
Post-service records of right knee and right foot problems, 
examination of the right knee and right foot to include 
review of these findings in the service medical records is 
warranted.  

Regarding the issue of entitlement to an increased rating for 
a low back disorder, the Board notes that since this matter 
was last adjudicated in the statement of the case in October 
2004, the AOJ has developed additional evidence pertinent to 
this claim.  Specifically the Board notes that in addition to 
the VA records addressing back complaints subsequent to 
October 2004, a VA examination was conducted in January 2007 
which addresses the severity of the veteran's lumbar spine 
complaints.  Thus the AOJ must review the additional 
evidence, including this examination report, and readjudicate 
this claim, to include consideration of the adequacy of the 
evidence and issuance of a supplemental statement of the case 
for any unfavorable decision on this issue.  

Regarding the issue of entitlement to a combined rating in 
excess of 60 percent disabling, the Board notes that this 
issue is inextricably intertwined with the remaining issues 
on appeal, as a favorable outcome on any service connection 
or increased rating claim could affect the calculation of the 
combined rating.  Thus consideration of this issue must be 
deferred pending the outcome of these issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007), is 
fully satisfied.  The AOJ must also send 
the veteran a corrective notice 
addressing the service connection and 
increased rating claims pursuant to the 
holding in Dingess, supra.  The notice 
regarding both the service connection and 
increased rating issues must also (1) 
inform the veteran of what he needs to 
provide; (2) what information VA has or 
will provide; and (3) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should also schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed right knee and right foot 
disorders.  The examination should 
determine whether a right knee and/or 
right foot disorder was/were caused or 
aggravated by active service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records in the claims 
folder, including the service medical 
records showing treatment for right knee 
and right foot complaints in service in 
1965, examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his right knee and 
right foot disorders.  Specifically, the 
examiner is requested to provide an 
opinion as to (1) the nature of the 
veteran's right knee and right foot 
disorders (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed right knee 
and/or right foot disorder was caused or 
aggravated by service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the AOJ should 
readjudicate all remaining issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


